[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 10-15085
                                                                    NOVEMBER 18, 2011
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                                 D.C. Docket No. 1:08-cv-03910-CC



DONALD JONES,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                                versus

UNION CITY,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 18, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
       Donald Jones, proceeding pro se, appeals the district court’s order granting

summary judgment to the defendant, Union City.1 Jones sued the city in

December 2008, alleging several 42 U.S.C. § 1983 claims after an officer

attempted to retrieve a woman’s bag from his apartment in November 2004, and

Jones allegedly locked the officer inside and would not allow him to leave. After

a brief struggle, officers arrested Jones, but the charges were eventually dismissed.

On appeal, Jones agues that the district court improperly granted summary

judgment to the city on his claims of illegal search, excessive force, false arrest,

and malicious prosecution, and that the district court judge improperly refused to

recuse himself. After review, we affirm.

       We liberally construe pro se pleadings, Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). We review de novo a district court’s grant or denial of

summary judgment, and consider facts in the light most favorable to the non-

moving party. Holloman v. Mail-Well Corp., 443 F.3d 832, 836–37 (11th Cir.

2006). We also review de novo the district court’s interpretation and application

of a statute of limitations. Ctr. for Biological Diversity v. Hamilton, 453 F.3d



       1
         While Jones designated the district court’s denial of his post-judgment motion for
reconsideration in his notice of appeal, he did not provide any argument in his brief regarding
reconsideration. Therefore, we will construe Jones’s appeal as appealing the district court’s
order granting summary judgment to Union City.

                                                2
1331, 1334 (11th Cir. 2006) (per curiam). We review a district court’s denial of a

recusal motion for an abuse of discretion. In re Walker, 532 F.3d 1304, 1308

(11th Cir. 2008) (per curiam).

                                         I.

      The Supreme Court has held that the statute of limitations for § 1983 claims

“is that which the State provides for personal-injury torts.” Wallace v. Kato, 549

U.S. 384, 387, 127 S. Ct. 1091, 1094 (2007) (citation omitted). The parties agree

that Georgia law applies and that the statute of limitations is two years. O.C.G.A.

§ 9-3-33.

      We have held that the statute of limitations for § 1983 claims begins to run

when facts supporting the cause of action are or should be reasonably apparent to

the claimant. Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259, 1261 (11th

Cir. 2003) (per curiam). False arrest claims brought pursuant to § 1983, where

arrest is followed by criminal proceedings, accrue when the claimant is detained

pursuant to a legal process. See Wallace, 549 U.S. at 391, 127 S. Ct. at 1097. A

§ 1983 claim for malicious prosecution arises where the plaintiff, as part of the

commencement of a criminal proceeding, has been unlawfully and forcibly

restrained in violation of the Fourth Amendment and, due to that seizure, injuries

follow as the prosecution continues. Grider v. City of Auburn, Ala., 618 F.3d

                                          3
1240, 1256 (11th Cir. 2010). Probable cause defeats a § 1983 malicious

prosecution claim. Id.

      Jones’s § 1983 claims of false arrest, illegal search, and excessive force are

time-barred. The facts supporting the claims arose and were known by Jones in

November 2004, but he filed his claims in December 2008, more than two years

later. In addition, Jones did not plead the essential elements of a malicious

prosecution claim because he did not claim he was injured by the prosecution or

that the action lacked probable cause.

                                         II.

      The district court did not abuse its discretion by denying Jones’s motions

for recusal. Other than mentioning his recusal motions in his brief, and

designating one of the motions in his notice of appeal, Jones does not provide any

argument as to why recusal was necessary. We find that there was no reason to

believe that the district court’s impartiality could have reasonably been

questioned, and recusal was not warranted.

      AFFIRMED.




                                          4